Citation Nr: 1115392	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-09 748A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected right knee disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to January 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

During the course of his appeal, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge in August 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for his service-connected right knee disability.  The record, however, requires clarification before a decision on the merits of his claim may be made.  

By way of procedural background, in a September 1994 RO rating decision, issued in October 1994, the Veteran was granted service connection for patellofemoral pain syndrome, right knee, and assigned a 10 percent evaluation, effective from January 19, 1994, under diagnostic codes (DCs) 5010-5257.  He filed his current claim for an increased rating in April 2007.  

During his August 2010 videoconference hearing, the Veteran asserted that in addition to his ongoing patellofemoral disease, he also suffers from cartilage damage in the form of a torn meniscus.  

A February 2007 private MRI report reflects an evaluation for medial meniscal tear.  The private radiologist noted that the morphology of the posterior horn appeared abnormal, with truncation seen along the tibial margin, and there was abnormal linear increased signal within its periphery, which did not extend to the articular surface.  The private radiologist observed that these findings may have been postsurgical in etiology or represent a peripheral tear.  The private radiologist ruled out an oblique or radial meniscal tear, and found the lateral meniscus, the anterior cruciate ligament, the posterior cruciate ligament, the medial collateral ligament, and the lateral collateral ligament, the popliteus and popliteal tendons, the inferior aspect of the quadriceps tendon, and the medial and lateral retinacular to all be intact.  

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2010).  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).  

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The Veteran's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  

In addition, the VA General Counsel has held that separate ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where a veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2010).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).   

The record reflects that the Veteran has not yet been afforded a VA examination to determine if he has any cartilage damage related to his service-connected right knee disability.  

The Veteran underwent VA joint examinations in May 2007, October 2007, and March 2010, where he was diagnosed with chronic right knee strain, posttraumatic osteoarthritis of the right knee, status-post residuals of right knee surgery with strain with history of posttraumatic arthritis and flexion abnormality moderately active at the time of examination, and right knee degenerative joint disease status-post open arthrotomy with decreased range of motion and pain.  

More recently, in August 2010 the Board received private treatment records from a "Dr. Gray," dated in July 2010, which reveal that the Veteran underwent arthroscopic partial medial meniscectomy and arthroscopic chondroplasty of the medial femoral condyle and the trochlea.  

A Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, a Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Under 38 C.F.R. § 3.326(a) (2010), a VA examination will be authorized where there is a possibility of a valid claim.  

Given the evidence that could serve to establish an increase in disability, in the form of private treatment records reflecting the Veteran's surgery, the Board finds that a new VA examination is warranted.  

During his August 2010 hearing, the Veteran also contended that a temporary total rating was warranted based on the provisions of 38 C.F.R. § 4.30 for surgery necessitating convalescence.  

As noted, private treatment records, dated in July 2010, indicate a diagnosis of arthritis of the knee and torn medial meniscus, for which the Veteran underwent arthroscopic partial medial meniscectomy and arthroscopic chondroplasty of the medial femoral condyle and the trochlea.  During his August 2010 hearing, he testified that after the surgery he had to use a cane and a leg brace, and has had difficulties at work because it is hard for him to move around.  

Under 38 C.F.R. § 4.30(a), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  

Clinical records leading up to and following the Veteran's July 2010 surgery have not been associated with the claims file.  The Board finds it necessary to obtain post-surgery records addressing the Veteran's employability and any need for convalescence related to his surgery, as well as a VA examination addressing his employability and need for convalescence in order to evaluate the Veteran's claim under 38 C.F.R. § 4.30(a).  

Further, during the August 2010 videoconference, the Veteran testified that he has undergone treatment for his right knee disability at "Reconstructive Orthopedics" by "Dr. Richman" from 2006 to 2007.  The Veteran also indicated that, since his July 2010 knee surgery, he is in receipt of disability benefits from the State of New Jersey under the Family and Medical Leave Act (FMLA).  Upon review of the record, it appears that these records have not been associated with the claims file.  

Finally, ongoing VA treatment records, dated since March 2004, should also be obtained, as the record reflects that the Veteran has previously been treated at the Philadelphia VA Medical Facility (VAMC) and Fort Dix Outpatient Clinic.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.159 (2010).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  

Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to readjudicating the claim on appeal.  The RO's adjudication of the claim should include consideration of all evidence added to the record since the RO's last adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an Authorization and Consent to Release Information, VA Form 21-4142, for the private treatment providers to which he referred at the time of his August 2010 hearing testimony.  Subsequent to the return of the VA Form 21-4142 from the Veteran, obtain his private treatment records including  all clinical records from doctors "Richman" and "Gray," referenced in the August 2010 hearing transcript, dated before and after the July 2010 arthroscopic surgery, that are not yet of record.  
Also request and associate with the claims file any treatment records submitted by the Veteran in conjunction with his FMLA filing in the State of New Jersey, also referenced in the August 2010 hearing transcript.  

All records and/or responses received should be associated with the claims file.  If a negative response is received from the Veteran, or any treatment provider, the claims file must be properly documented in this regard.  

2.  Obtain any outstanding treatment records from the VAMC in Philadelphia, Pennsylvania and from Fort Dix Outpatient Clinic, dated since March 2004, and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b).  All records and/or responses received should be associated with the claims file.  

3.  After the above has been accomplished, schedule the Veteran for a VA orthopedic examination to determine the current severity of his service-connected right knee disability.  The examiner should review the claims file in conjunction with the examination.  

Specifically, the examiner should provide an opinion in terms that are consistent with the rating criteria for rating limitation of motion of the knee (DCs 5260 and 5261), for rating recurrent subluxation or lateral instability of the knee (DC 5257), for rating ankylosis of the knee (DC 5256), and for rating cartilage, semilunar, dislocated and/or removed (DCs 5258 and 5259), specifically considering the guidance of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59 (2010).  

Further, the examiner should comment on whether the Veteran required any period of convalescence following his July 2010 right knee surgery, and indicate the duration and limitation of activity of any such period of convalescence.  

The examiner should also comment on the functional effects of the Veteran's right knee disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.  

4.  Then, readjudicate the claim for an increased rating, to include a claim for entitlement to the assignment of a temporary total rating based on need for a period of convalescence following hospital treatment due to service-connected disability.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  


